Exhibit 10.2

Execution Copy


GUARANTEE OF LEASE


GUARANTEE OF LEASE made as of the 3rd day of May, 2006 by THE TALBOTS, INC., a
Delaware corporation, publicly traded on the New York Stock Exchange, having an
address at One Talbots Drive, Hingham, Massachusetts 02043 (“Guarantor”) to
NATIONAL FIRE PROTECTION ASSOCIATION, a Massachusetts non-profit corporation,
having an address at One Batterymarch Park, Quincy, Massachusetts 02169
(“Landlord”).

Reference is made to the following facts:

A.     Landlord has requested Guarantor to guarantee that certain Lease
Agreement dated as of September 21, 1998, as amended by that certain First
Amendment to Lease Agreement dated June 10, 1999, as further amended by that
certain Second Amendment to Lease Agreement dated October 29, 1999, and as
further amended by that certain Third Amendment to Lease Agreement of even date
herewith (as so amended, the “Lease”), with J. Jill Group, Inc., a Delaware
corporation, as tenant (“Tenant”), of certain premises located at Four
Batterymarch Park, Quincy, Massachusetts. Defined terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Lease.

B.     Tenant is an affiliate of Guarantor.

C.     Guarantor is willing to guarantee performance by Tenant of the covenants
contained in the Lease on the part of Tenant to be performed, to induce Landlord
to enter into the Lease with Tenant.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Guarantor
hereby agrees with and guarantees to Landlord as follows:

1.     Guarantor unconditionally, absolutely and irrevocably guarantees to
Landlord the prompt payment when due of the rent, additional rent and other
charges payable under the Lease, the full and faithful performance, and
observance of any and all covenants, conditions, obligations and agreements
contained in the Lease (collectively, the “Covenants”) on the part of Tenant to
be performed and observed, and the payment of all costs, expenses and damages
which may arise as a result of any Tenant default under the Lease, or any
default under this Guarantee; and Guarantor unconditionally covenants and agrees
with Landlord that, if default or breach shall at any time be made by Tenant in
the Covenants to pay rent, additional rent, or to perform any of the other
Covenants contained in the Lease, and notice of such default or breach shall
have been given by Landlord to Tenant to the extent required under the Lease,
and neither Tenant nor Guarantor shall have cured such default or breach within
the applicable grace period, if any, provided for in the Lease, Guarantor shall
perform the Covenants, pay the rent, additional rent or other charges or arrears
thereto that may remain due thereon to Landlord, and pay any and all damages
stipulated in the Lease with respect to the non-performance of the Covenants.

--------------------------------------------------------------------------------

2.     Guarantor expressly agrees that the liability of Guarantor hereunder
shall not be impaired, abated, deferred, diminished, modified, released,
terminated or discharged, in whole or in part, or otherwise affected by any of
the following:

(a)     any amendment or modification of the provisions of the Lease made with
the consent of Guarantor;

(b)     any extensions of time for performance, whether in whole or in part, of
the Covenants under the Lease on the part of Tenant to be performed given prior
to or after default thereunder;

(c)     any exchange, surrender or release, in whole or in part of any security
which may be held by Landlord at any time for or under the Lease;

(d)     any other guarantee now or hereafter executed by Guarantor or anyone
else except as may be otherwise provided in the Lease;

(e)     any waiver of or assertion or enforcement or failure or refusal to
assert or enforce, in whole or in part, any Covenants, claims, causes of action,
rights or remedies which Landlord may, at any time, have under the Lease or with
respect to any guarantee or any security which may be held by Landlord at any
time under the Lease or with respect to Tenant;

(f)     the release of any other guarantor from liability for the performance or
observance of any other covenants under the Lease on the part of Tenant to be
performed, whether by operation of law or otherwise;

(g)     Landlord’s consent to any assignment or subletting of the Lease by
Tenant, or any subletting of the Premises demised under the Lease by Tenant;

(h)     any rights, powers or privileges Landlord may now or hereafter have
against any person, entity or collateral;

(i)     any assignment, conveyance, mortgage, merger or other transfer,
voluntary or involuntary (whether by operation of law or otherwise), of all or
any part of Tenant’s interest in the Lease or the occurrence of any such
assignment, conveyance, mortgage, merger or other voluntary or involuntary
transfer which results in Guarantor becoming Tenant under the Lease;

(j)     any assignment, conveyance, mortgage, merger or other transfer,
voluntary or involuntary (whether by operation of law or otherwise), of all or
part of the interest or rights of Landlord under the Lease; or

(k)     any failure to enforce any of the terms, covenants or conditions of the
Lease or this Guarantee.

- 2 -

--------------------------------------------------------------------------------

In the event that any agreement or stipulation between Landlord and Tenant shall
extend the time of performance or modify any of the covenants of the Lease on
the part of Tenant to be performed, Guarantor shall continue to be liable upon
its guarantee according to the tenor of any such agreement or stipulation.

3.     To hold Guarantor liable under this Guarantee no demand shall be
required. Landlord shall have the right to enforce this Guarantee without
pursuing any rights or remedies of Landlord against Tenant or any other party,
or any security Landlord may hold; it being intended that if (i) there shall
occur any reach, insolvency or bankruptcy default or any other default by Tenant
in the performance or observance of any Covenant in the Lease, (ii) notice of
any such default or breach shall have been given by Landlord to Tenant, and
(iii) Tenant and Guarantor shall have failed to cure such default or breach
within the applicable grace period, if any, then Guarantor shall be obligated to
perform its obligations hereunder. Landlord may, at its option but after the
expiration of any applicable grace periods under the Lease, proceed against
Guarantor, or any one or more guarantors if there be more than one, without
having commenced any action, or having obtained any judgment against Tenant or
against Guarantor or against any other guarantor if there be more than one; and
Guarantor’s and each other guarantor’s liability with regard to the Lease shall
be as a primary party, with the same force and effect as if Guarantor and each
other guarantor had originally signed the Lease as a tenant. Any one or more
successive and/or concurrent actions may be brought hereon against Guarantor
either in the same action, if any, brought against Tenant or any other party or
in separate actions, as often as Landlord, in its sole discretion, may deem
advisable.

4.     Guarantor hereby expressly waives and releases (i) notice of the
acceptance of this Guarantee (any requirement for acceptance of this Guarantee
by Landlord is hereby waived) and notice of any change in Tenant’s financial
condition; (ii) the right to interpose all substantive and procedural defenses
of the law of guarantee, indemnification and suretyship, except the defenses of
prior payment or prior performance by Tenant or Guarantor (of the obligations
which Guarantor is called upon to pay or perform under this Guarantee); (iii)
all rights and remedies accorded by applicable law to guarantors, or sureties,
including without limitation, any extension of time conferred by any law now or
hereafter in effect; (iv) the right to trial by jury, in any action or
proceeding of any kind arising on, under, out of, or by reason of or relating in
any way to Guarantee or the interpretation, breach or enforcement thereof; (v)
the right to interpose any defense (except as allowed under (ii) above), set off
or counterclaim (unless the failure to interpose such counterclaim would
constitute a bar to a separate proceeding and a waiver of such claim) of any
nature or description in any action or proceeding (provided nothing stated
herein shall prevent Guarantor from bringing a separate proceeding of any nature
or description); and (vi) any right or claim or right to cause a marshalling of
Tenant’s assets or to cause Landlord to proceed against Tenant, and/or any
collateral held by Landlord at any time or in any particular order.

5.     Without limiting Guarantor’s obligations elsewhere under this Guarantee,
Guarantor agrees that if Tenant, or Tenant’s trustee, receiver or other officer
with similar powers with respect to Tenant, rejects, disaffirms or otherwise
terminates the Lease pursuant to any bankruptcy, insolvency, reorganization,
moratorium or any other law affecting creditors’ rights generally, Guarantor
shall automatically be deemed to 

- 3 -


--------------------------------------------------------------------------------

have assumed, from and after the date such rejection, disaffirmance or other
termination of the Lease is deemed effective, all obligations and liabilities of
Tenant under the Lease to the same extent as if Guarantor had been originally
named instead of Tenant as a party to the Lease and the Lease had never been so
rejected, disaffirmed or otherwise terminated. Guarantor, upon such assumption,
shall be obligated to perform and observe all of the terms, conditions and
covenants of the Lease to be observed and performed by Tenant thereunder whether
theretofore accrued or thereafter accruing, and Guarantor shall be subject to
any rights to remedies of Landlord which may have theretofore accrued or which
may thereafter accrue against Tenant on account of any default under the Lease,
notwithstanding that such defaults existed prior to the date Guarantor was
deemed to have automatically assumed the Lease or that such rights or remedies
are unenforceable against Tenant by reason of such rejection, disaffirmance or
other termination. Guarantor shall confirm such assumption in writing at the
request of Landlord upon or after such rejection, disaffirmance or other
termination, but the failure to do so shall not affect such assumption.
Guarantor, upon the assumption of the Lease, shall have all the rights of Tenant
under the Lease (to the extent permitted by law). Neither Guarantor’s obligation
to make payment in accordance with the terms of this Guarantee nor any remedy
for the enforcement thereof shall be impaired, modified, changed, stayed,
released or limited in any manner whatsoever by any impairment, modification,
change, release, limitation or stay of the liability of Tenant or its estate in
bankruptcy or any remedy for the enforcement thereof, resulting from the
operation of any present or future provision of the Bankruptcy Code of the
United States or other statute or from the decision of any court interpreting
any of the same, and Guarantor shall be obligated under this Guarantee as if no
such impairment, stay, modification, change, release or limitation had occurred.
Without limiting the generality of the foregoing, Guarantor hereby waives all
suretyship defenses or defenses in the nature thereof.

6.     This Guarantee and all rights, obligations and liabilities arising
hereunder shall be construed according to the laws of the Commonwealth of
Massachusetts. Guarantor hereunder agrees that any legal action, suit, or
proceeding against it with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with this Guarantee or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding shall be brought in the United States Courts for the District of
Massachusetts, or in the courts of the Commonwealth of Massachusetts, as
Landlord may elect, and, by execution and delivery of this Guarantee, Guarantor
hereby irrevocably accepts and submits to the venue and non-exclusive
jurisdiction of each of the aforesaid courts in persona, generally and
unconditionally with respect to any such action, suit, or proceeding for itself
and in respect of its property. Guarantor further agrees that final judgment
against it in any action, suit, or proceeding referred to herein shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its indebtedness.

7.     Until all the Covenants in the Lease on Tenant’s part to be performed and
observed are fully performed and observed, Guarantor: (a) shall have no right of
subrogation against Tenant by reason of any payments or acts of performance by
Guarantor, in compliance with the obligations of Guarantor hereunder; and (b)
subordinates any liability or indebtedness of Tenant now or hereafter held by
Guarantor to the obligations of Tenant to Landlord under the Lease.

- 4 -


--------------------------------------------------------------------------------

8.       Guarantor represents and warrants to Landlord that as of the date
hereof:

(a)     Guarantor has full power, authority and legal standing to enter into
this Guarantee, and abide by the terms hereof, including, without limitation,
the payment of all moneys required herein.

(b)     The execution, delivery and performance by Guarantor of this Guarantee
has been duly authorized by all necessary corporate action.

(c)     This Guarantee constitutes the legal, valid and binding obligation of
Guarantor.

(d)     Guarantor is an affiliate of Tenant, and has received full, fair and
adequate consideration for the within Guarantee.

9.        If Landlord shall be obligated by reason of any bankruptcy, insolvency
or other legal proceeding to pay or repay to Tenant or to any trustee, receiver
or other representative of the Tenant, any amounts previously paid by Tenant
pursuant to the Lease, Guarantor shall reimburse Landlord for any such payment
or repayment and this Guarantee shall extend to the extent of such payment or
repayment made by Landlord.

10.      Guarantor shall, at any time and from time to time, within ten (10)
days following the request by Landlord, execute, acknowledge and deliver to
Landlord a statement certifying that this Guarantee is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating such modifications) and that to the
best of Guarantor’s knowledge, Guarantor is not in default hereunder (or if
there is such a default, describing such default in reasonable detail).

11.      All remedies afforded to Landlord by reason of this Guarantee or the
Lease, or otherwise available at law or in equity, are separate and cumulative
remedies and it is agreed that no one remedy, whether or not exercised by
Landlord, shall be deemed to be in exclusion of any other remedy available to
Landlord and shall not limit or prejudice any other legal or equitable remedy
which Landlord may have.

12.      Guarantor waives trial by jury of any and all issues arising in any
action, suit or proceeding to which Landlord and Guarantor may be parties upon,
under or connected with this Guarantee or any of its provisions, directly or
indirectly. If there is more than one guarantor of the Lease, Guarantor and such
other guarantor(s) shall be jointly and severally liable. Guarantor represents
that, as of the date hereof, Guarantor is the sole owner of Tenant.

13.      If any term, covenant, condition or provision of this Guarantee or the
application thereof to any circumstance or to Guarantor shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Guarantee or the application thereof to any circumstances or
to Guarantor, other than those as to which any term, covenant, condition or
provision is held invalid or unenforceable, shall not be affected thereby and
each remaining term, covenant, condition and provision of this Guarantee shall
be valid and shall be enforceable to the fullest extent permitted by law.

- 5 -


--------------------------------------------------------------------------------

14.     This Guarantee may be modified only by an instrument in writing signed
by duly authorized representatives of Landlord and Guarantor.

15.     Whenever, by the terms of this Guarantee, notice shall or may be given
either to Landlord or to Guarantor, such notice shall be in writing and shall be
sent by registered or certified mail, postage prepaid or by so-called “express”
mail (such as Federal Express or U.S. Postal Service Express Mail):

If intended for Landlord, addressed to Landlord at the address first set forth
above, or to such other address or addresses as may from time to time hereafter
be designated by Landlord by like notice with a copy to Katharine E. Bachman,
Esq. at Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston, MA
02109.

If intended for Guarantor, addressed to Guarantor at the address set forth
above, to the Attention of General Counsel, or to such other address or
addresses as may from time to time hereafter be designated by Guarantor by like
notice.

All such notices shall be effective when deposited in the United States mail
within the Continental United States or when received by the “express” mail
carrier, as the case may be.

16.     This Guarantee shall be binding upon Guarantor and its representatives,
successors and assigns, and shall inure to the benefit of and may be enforced by
the successors, assigns and grantors of Landlord or by any person to whom
Landlord’s interest in the Lease or any part thereof, including the rents, may
be assigned whether by way of mortgage or otherwise. Wherever in this Guarantee
reference is made to either Landlord or Tenant, the same shall be deemed to
refer also to the then successor or assign of Landlord and the then permitted
successor or assignee of Tenant.

IN WITNESS WHEREOF, Guarantor has executed this Guarantee under seal as of the
day and year first above written.

  THE TALBOTS, INC.,    a Delaware corporation      By:    /s/ Richard T.
O’Connell, Jr.    Name:   Richard T. O’Connell, Jr.    Title:   Senior Vice
President    Hereunto duly authorized 


- 6 -


--------------------------------------------------------------------------------